-----DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Remarks
This action is in response to the amendment filed on February 21, 2022. Claims 1-20 are currently pending and have been fully examined. 
With respect to the 101 rejection, applicant is of the opinion that the claims are directed to an improvement of existing blockchain technology that is brought about through the use of a smart contract. The examiner respectfully disagrees and notes that the claims do not include any features that can be interpreted as improvement to blockchain technology. In fact, the only use of blockchains in the claims is storing the state of a smart contract and recording the signed pair. In fact, according to paragraph [0089] of the PGPub, a blockchain peer, that executes steps of the claims, is a “general-purpose computing device.” Therefore, the claims do not recite any features that are specifically features of a blockchain technology, except that claim steps are performed by a processor of a blockchain peer, which is a computing system.
Applicant further argues that even if the claims were directed to a judicial exception, the judicial exception is integrated into a practical application. The examiner respectfully disagrees and notes that the use of a processor, a blockchain, a memory, and a non-transitory computer readable medium, does not integrate the abstract idea into a practical application because it requires no more than one or more computers performing functions that correspond to acts required to carry out the abstract idea, and the additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field.    
With respect to the 103 rejections, Applicant argues that the cited portions of NECULA (Col. 6 Lines. 7-23 and FIG. 4) disclose that the VCGen module 32 reads annotations 44 when inspecting code. Applicant adds that the annotations 44 “contain information that helps the code consumer understand the safety-relevant properties of the code. (NECULA, Col. 4, Lines 22-32.) In addition, Applicant states that NECULA does not disclose or suggest anything about the annotation 44 containing/being a proof (or a pre or post condition), as would be required under the Examiner's interpretation of NECULA; nor does the Examiner provide any reasonable explanation as to how the annotations 44 allegedly correspond to these feature. 
The examiner respectfully notes that, as an example, the article “Proof-Carrying Code” by  George C. Necula (see the form 892) describes a proof carrying code as: (Pages 2-3)  
…the life of a PCC binary spans three stages. In the first stage-called certification-the code producer compiles ( or assembles) and generates a proof that a source program adheres to the safety policy. In the general
case, certification is essentially a form of program verification with respect to the specification described by the safety policy. In addition, a proof of successful verification is produced and suitably encoded to yield the safety proof, which together with the native code component forms the PCC binary. The code producer can store the resulting PCC binary for future use, or can deliver it to code consumers for execution. In the second stage-called validation-a code consumer validates the proof part of a PCC binary presented for execution and loads the native code component
for execution… (emphasis added)

As seen in the underlined portions above, a proof is encoded to yield the safety proof, and a consumer validates the proof part of the PCC. Similarly, the cited portions of the NECULA art teach that annotations 44 are included in the code and help the code consumer understand the safety-relevant properties of the code. Therefore, even though the cited art of NECULA does not specifically call the annotations as “proof”, they are used exactly in the same way as a “proof”. The examiner also notes that both references (the cited art of NECULA and the well-known article of Necula) are by the same author George C. Necula, who is the original implementor of the proof-carrying-code.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 are directed to a system (product), claims 8-14 are directed to a method (process) and claims 15-20 are directed to a non-transitory computer readable medium (product.) Therefore, the claims fall within the four statutory categories.
Claims 1-20 are directed to the abstract idea of creating a contract, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to creating a contract. Specifically, the claims recite creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed, which is an algorithm and a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for creating a contract, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). In addition, the claims involve a series of steps for mathematical verification and therefore the claims recite mathematical concepts and mental processes in addition to being certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a processor, a blockchain, a memory, and a non-transitory computer readable medium, merely use one or more computers as a tool to perform the abstract idea, specifically, creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. The use of a processor, a blockchain, a memory, and a non-transitory computer readable medium, does not integrate the abstract idea into a practical application because it requires no more than one or more computers performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-20 only involve the use of computers as tools to perform creating a contract.
Taking the claim elements separately, the independent claim 1 involves creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. This only uses one or more computer systems (e.g., processor, a blockchain, etc.) to automate or implement the abstract idea of creating a contract. Dependent claims 2-4, 7, 9-11, 14 and 16-18 describe the function and the parameters. Claims 5-6, 12-13, and 19-20 describe storing data. These claims further describe the use of computer systems to automate or implement the abstract idea. Therefore, the use of the computer, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of creating a contract, including creating a contract with conditions, determining the contract is valid and whether a particular transaction is allowed under the contract, and carrying out the transaction if it is allowed. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor, a blockchain, a memory, etc., as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than one or more computers performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Necula et al. (US Patent No. 6,128,774), in view of Konda et al. (US Patent Publication No. 2018/0189753).
With respect to claims 1, 8 and 15, Necula et al. teach:
deploying… by a distributed network…a code… comprising a function (F) having a pre-condition P, a post-condition P’ and a proof; (FIG. 3, FIG. 4, Col. 5 l. 6-Col. 6 l. 23, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
receiving, by the distributed network… a signed pair (Sign(Q, P)), where Q is a state of the …code; (FIG. 5, Col. 5 ll. 35-49, Col. 10 l. 60-Col. 11 l. 31, Col. 13 ll. 25-35, Col. 16 ll. 5-40) 
invoking, by the distributed network… the function F of the …code…; (Col. 6 ll. 7-23, Col. 16 ll. 5-40)
verifying, by the distributed network…the signed pair Sign(Q, P); (Col. 14 ll. 24-43, Col. 16 ll. 5-40) 
verifying…that the function F satisfies the pre-condition P and the post-condition P’, based on the proof; (Col. 2 ll. 40-45, Col. 4 ll. 22-32, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 11 ll. 29-37, Col. 16 ll. 5-40)
executing, by the distributed network…the function F with the state Q in response to the determining. (FIG. 2, FIG. 3, Col. 4 l. 66-Col. 5 l. 5, Col. 5 ll. 35-49, Col. 16 ll. 5-40, Claim 1)
In addition, with respect to claim 1, Necula et al. teach:
a processor … (Col. 16 ll. 5-40)
a memory storing one or more instructions that when executed by the processor…(Col. 16 ll. 5-40)
and with respect to claim 15, ….
a non-transitory computer readable medium storing one or more instructions, that when executed by a processor…(Col. 16 ll. 5-40)
Necula et al. do not explicitly teach:
a blockchain (BC) peer, 
a smart contract
However, Konda et al. teach:
a blockchain (BC) peer, ([0020]-[0022], [0035]-[0050]
a smart contract ([0020]-[0022], [0035]-[0050])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the software, that is being verified by Necula et al., with the smart contract in a blockchain environment, as taught by Konda et al., in order to perform software verification using proof-carrying code, as taught by Necula et al. on the smart contract. (Konda et al., Abstract, [0020]) “simple Substitution of One Known Element for Another To Obtain Predictable Results” (In re International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), and Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007)).
With respect to claims 2, 9 and 16, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
invoking the function F of the …code… based on the post-condition  P’. (Col. 7 ll. 19-32)
In addition, Kondo et al. teach smart contract ([0020]-[0022], [0035]-[0050])
With respect to claims 3, 10, and 17, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
when verifying that the function F satisfies the pre-condition P and the post-condition P’ based on the proof… verifying, based on the proof, that the function F satisfies the pre-condition P and the post-condition P' under an assumption P. (Col. 7 ll. 19-32)
With respect to claims 4, 11 and 18, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
wherein the state Q comprises a pair of a variable and a value, or a pair of a variable and an error. (Col. 11 ll. 6-13)
With respect to claims 5, 12, and 19, Necula et al. and Konda et al. teach the limitations of claims 1, 8, and 15
Moreover, Necula et al. teach:
storing the state Q …. (Col. 11 ll. 14-28)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 6, 13, and 20, Necula et al. and Konda et al. teach the limitations of claims 5, 12, and 19.
Moreover, Necula et al. teach:
recording the signed pair Sign(Q, P) …(Col. 10 l. 60-Col. 11 l. 5, Col. 14 ll. 24-29)
In addition, Kondo et al. teach the blockchain ([0020]-[0022], [0035]-[0050])
With respect to claims 7 and 14 Necula et al. and Konda et al. teach the limitations of claims 6 and 8.
Moreover, Necula et al. teach:
assigning the pre-condition P and the post-condition P' to the … code… at deployment. (Col. 5 ll. 50-65, Col. 7 ll. 19-32, Col. 10 l. 60-Col. 11 l. 5, Col. 16 ll. 5-40)
In addition, Kondo et al. teach the smart contract ([0020]-[0022], [0035]-[0050])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (“Proof-carrying-code” by George C. Necula, 1997) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685          

/JAY HUANG/Primary Examiner, Art Unit 3619